[gsthfourthamendmenttomra001.jpg]
FOURTH AMENDMENT TO MASTER REPURCHASE AND SECURITIES CONTRACT AGREEMENT This
Fourth Amendment to Master Repurchase and Securities Contract Agreement (this
“Amendment”), dated as of July 16, 2019 is by and between GOLDMAN SACHS BANK
USA, a New York state-chartered bank, as buyer (“Buyer”), and TH COMMERCIAL GS
LLC, a Delaware limited liability company (“Seller”). Capitalized terms used but
not otherwise defined herein shall have the meanings given to them in the Master
Repurchase Agreement (as defined below). W I T N E S S E T H: WHEREAS, Seller
and Buyer have entered into that certain Master Repurchase and Securities
Contract Agreement, dated as of May 2, 2017, as amended by that certain First
Amendment to Master Repurchase and Securities Contract Agreement, dated as of
June 28, 2017, as amended by that certain Second Amendment to Master Repurchase
and Securities Contract Agreement, dated as of November 16, 2017, as amended by
that certain Third Amendment to Master Repurchase and Securities Contract
Agreement, dated as of May 9, 2018 (the “Master Repurchase Agreement”); WHEREAS,
Seller and Buyer wish to modify certain terms and provisions of the Master
Repurchase Agreement. NOW, THEREFORE, the parties hereto agree as follows: 1.
Amendments to Master Repurchase Agreement. The Master Repurchase Agreement is
hereby amended as follows: (a) The following definitions in Article 2 of the
Master Repurchase Agreement are hereby deleted in their entirety and replaced
with the following: “Availability Period Expiration Date” shall mean May 2,
2020, as such date may be extended in accordance with Article 3(i) of this
Agreement. “Renewal Period” shall mean the one (1) year period commencing on the
day following the then current Availability Period Expiration Date and expiring
on the one (1) year anniversary of such date. (b) In Article 3(i)(iv)(A) of the
Master Repurchase Agreement, the reference to “second (2nd) anniversary” is
hereby deleted and replaced with “third (3rd) anniversary”. 2. Effectiveness.
The effectiveness of this Amendment is subject to receipt by Buyer of the
following: (a) Amendment. This Amendment, duly executed and delivered by Seller
and Buyer; (b) Amendment to Fee Letter. The Second Amendment to Fee Letter,
dated as of the date hereof (the “Fee Letter Amendment”), by and between Buyer
and Seller; and (c) Fees. Payment by Seller of (i) the applicable Renewal Period
Fee, and (ii) the actual costs and expenses, including, without limitation, the
reasonable fees and expenses of counsel to Buyer, incurred by Buyer in
connection with this Amendment and the transactions contemplated hereby.
LEGAL_US_E # 141770557.4



--------------------------------------------------------------------------------



 
[gsthfourthamendmenttomra002.jpg]
3. Seller Representations. Seller hereby represents and warrants that: (a) no
Potential Event of Default, Event of Default or Margin Deficit exists, and no
Potential Event of Default, Event of Default or Margin Deficit will occur as a
result of the execution, delivery and performance by Seller of this Amendment;
and (b) all representations and warranties contained in the Master Repurchase
Agreement are true, correct, complete and accurate in all respects (except such
representations which by their terms speak as of a specified date and subject to
any exceptions disclosed to Buyer in an Exception Report prior to such date and
approved by Buyer). 4. Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Master Repurchase
Agreement. 5. Continuing Effect; Reaffirmation of Guarantee. As amended by this
Amendment, all terms, covenants and provisions of the Master Repurchase
Agreement are ratified and confirmed and shall remain in full force and effect.
In addition, any and all guaranties and indemnities for the benefit of Buyer
(including, without limitation, the Guarantee) and agreements subordinating
rights and liens to the rights and liens of Buyer, are hereby ratified and
confirmed and shall not be released, diminished, impaired, reduced or adversely
affected by this Amendment, and each party indemnifying Buyer, and each party
subordinating any right or lien to the rights and liens of Buyer, hereby
consents, acknowledges and agrees to the modifications set forth in this
Amendment and waives any common law, equitable, statutory or other rights which
such party might otherwise have as a result of or in connection with this
Amendment. 6. Binding Effect; No Partnership; Counterparts. The provisions of
the Master Repurchase Agreement, as amended hereby, shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Nothing herein contained shall be deemed or construed to
create a partnership or joint venture between any of the parties hereto. For the
purpose of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart signature page to this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be effective as delivery of a
manually executed original counterpart thereof. 7. Further Agreements. Seller
agrees to execute and deliver such additional documents, instruments or
agreements as may be reasonably requested by Buyer and as may be necessary or
appropriate from time to time to effectuate the purposes of this Amendment. 2
LEGAL_US_E # 141770557.4



--------------------------------------------------------------------------------



 
[gsthfourthamendmenttomra003.jpg]
8. Governing Law. The provisions of Article 20 of the Master Repurchase
Agreement are incorporated herein by reference. 9. Headings. The headings of the
sections and subsections of this Amendment are for convenience of reference only
and shall not be considered a part hereof nor shall they be deemed to limit or
otherwise affect any of the terms or provisions hereof. 10. References to
Transaction Documents. All references to the Master Repurchase Agreement in any
Transaction Document, or in any other document executed or delivered in
connection therewith shall, from and after the execution and delivery of this
Amendment, be deemed a reference to the Master Repurchase Agreement as amended
hereby, unless the context expressly requires otherwise. 11. No Waiver. The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of Buyer under the Master Repurchase
Agreement or any other Transaction Document, nor constitute a waiver of any
provision of the Master Repurchase Agreement or any other Transaction Document
by any of the parties hereto. [NO FURTHER TEXT ON THIS PAGE] 3 LEGAL_US_E #
141770557.4



--------------------------------------------------------------------------------



 
[gsthfourthamendmenttomra004.jpg]
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above. BUYER: GOLDMAN SACHS BANK USA, a New York state- chartered bank
By: /s/ Jeffrey Dawkins _________________________ Name: Jeffrey Dawkins Title:
Authorized Person 4 LEGAL_US_E # 141770557.4



--------------------------------------------------------------------------------



 
[gsthfourthamendmenttomra005.jpg]
SELLER: TH COMMERCIAL GS LLC, a Delaware limited liability company By: /s/
Marcin Urbaszek ________________ Name: Marcin Urbaszek Title: Chief Financial
Officer 5 LEGAL_US_E # 141770557.4



--------------------------------------------------------------------------------



 
[gsthfourthamendmenttomra006.jpg]
AGREED AND ACKNOWLEDGED: GUARANTOR: GRANITE POINT MORTGAGE TRUST INC., a
Maryland corporation By: /s/ Marcin Urbaszek Name: Marcin Urbaszek Title: Chief
Financial Officer 6 LEGAL_US_E # 141770557.4



--------------------------------------------------------------------------------



 